Case 2:18-cv-00164-JRG Document 98 Filed 07/11/19 Page 1 of 1 PageID #: 1232




                   United States Court of Appeals
                                 FIFTH CIRCUIT
                              OFFICE OF THE CLERK
LYLE W. CAYCE                                                 TEL. 504-310-7700
CLERK                                                      600 S. MAESTRI PLACE,
                                                                   Suite 115
                                                          NEW ORLEANS, LA 70130

                              July 11, 2019


Mr. Chad Wilson Dunn
Brazil & Dunn
3303 Northland Drive
Suite 205
Austin, TX 78731

      No. 19-40290     Ashley Harvey, et al v. Carthage Independent
                       Sch Dist, et al
                       USDC No. 2:18-CV-164


Dear Mr. Dunn,
The court has granted your motion to withdraw as counsel in this
case.
We will not send further orders, correspondence, etc. regarding
this appeal.


                                  Sincerely,
                                  LYLE W. CAYCE, Clerk


                                  By: _________________________
                                  Christina A. Gardner, Deputy Clerk
                                  504-310-7684
cc w/encl:
     Mr. Dennis J. Eichelbaum
     Ms. L. H.
     Ms. Ashley Harvey
     Ms. Andrea L. Mooney
     Mr. David O'Toole
     Mr. Scott Walker Thomas
